 1    MICHAEL C. MILLS, ESQ.
      Nevada Bar No. 003534
 2    BERNADEnE A. RIGO, ESQ.
      Nevada Bar No. 007882
 3    BAUMAN LOEWE WITT & MAXWELL
      3650 N. Rancho Dr., Ste. 114
 4    Las Vegas, Nevada 89130
      Phone: 702-240-6060
 5    Fax: 702-240-4267
      Email: mmills@blwmlawfirm.com
 6    Email: brigo@blwmlawfirm.com

 7    Attorneys for Plaintiff
      Acuity, a Mutual Insurance Company
 8
 9                                   UNITED STATES DISTRICT COURT
10                                          DISTRICT OF NEVADA

11    ACUITY, a Mutual Insurance Company,                 CASE NO: 2:19-cv-01879-GMN-DJA
12'
13                Plaintiff,

14

15        vs.

16

17    CHERYL RIDEOUT CIFUNI, individually
      and as Special Administrator of the Estate
18    of MIKAYLA ALEXANDRA CIFUNI,
      deceased; and MICHAEL CIFUNI,
19    individually; DOE INDIVIDUALS I through
      X inclusive and ROE BUSINESS
20    ENTITIES I through X inclusive,

21

22                Defendants.

23
        STIPULATION AND ORDER FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE
24                 REPLY TO DEFENDANT'S RESPONSE rECF 19] TO
                PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT rECF 13]
25

26                Plaintiff Acuity, a Mutual Insurance Company and Defendant's Cheryl Rideout

27    Cifuni, Estate of Mikayla Alexandra Cifuni and Michael Cifuni, by and through their

      respective counsel of record, hereby stipulate that Plaintiff Acuity, a Mutual Insurance
28
                     STIPULATION AND ORDER FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE REPLY
                                                 - PAGE 1 OF 2-
      3480113vl
1    Company may have an extension of time in which to file its Reply to Defendant's

2    Response [ECF 19] to Plaintiff's Motion for Summary Judgment [ECF 13] up to and

3    including March 3, 2020.
4    Approved as to form:
5
      Dated this 25th day of February 2020           Dated this 25th day of February 2020
 6
      THE SCHNITZER LAW FIRM                         BAUMAN LOEWE WITT & MAXWELL
 7

8    Isl Jordan P. Schnitzer                         Isl Michael C. Mills

 9
     JORDAN P. SCHNITZER, ESQ.                MICHAEL C. MILLS, ESQ.
10   Nevada Bar No. 010744                    Nevada Bar No. 003534
     9205 W. Russell Road, Ste. 240           3650 N. Rancho Dr., Ste. 114
11   Las Vegas, NV 89148                      Las Vegas, NV 89130
     Phone: 702-960-4050                      Phone: 702-240-6060
12   Fax: 702-960-4092                        Fax: 702-240-4267
     Associate Counsel for Defendants, Cheryl Attorneys for Plaintiff,
13   Rideout Cifuni, Estate of Mikayla        Acuity, a Mutual Insurance Company
     Alexandra Cifuni, and Michael Cifuni
14
15
             IT IS SO ORDERED.
16

17

18
                            Gloria M. Navarro, District Judge
19                          UNITED STATES DISTRICT COURT

20

21                                     26 day of February, 2020.
                            DATED this _
22

23
24

25
26

27

28
                 STIPULATION AND ORDER FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE REPLY
                                             - PAGE 2 OF 2
     3480113vl
